DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s arguments dated 1/31/2020 wherein a response to a Requirement for Restriction/Election was made without traverse.
Claim(s) 19 has been cancelled.
Allowable Subject Matter
Claim(s) 2, 4, 7, 8 and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: further comprising: waiting a predetermined time for sending the information from the host to the connected device responsive to the comparing the bandwidth to the threshold bandwidth indicating that the bandwidth would exceed the threshold bandwidth such that the bandwidth used during the sending of the information does not exceed the threshold bandwidth; while in regard to claim 8, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the comparing the bandwidth to the threshold bandwidth comprises determining whether reading activity a .
Claim(s) 3, 5, 9-11 and 13-18 and 20 depend from claim(s) 2, 4, 8 and 12, and as such is/are also objected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20190050166 to Liu (“Liu”) in view of U.S. Patent/Publication No. 20190102310 to Ramrakhyani et al. (“Ramrakhyani”), and further in view of US Publication No. 20190004921 to Fahim et al. (“Fahim”).
As to claim 1, Liu teaches substantially the claimed invention, including: A method, comprising: monitoring a bandwidth of one of a write operation and a read operation from a connected device to a host (As found in at least FIGS. 1 and 4-5: host 11 and device 406); comparing the bandwidth to a threshold bandwidth; and sending information from the host to the connected device responsive to the bandwidth not exceeding the threshold bandwidth (As found in at least [0068-0069]: host 11 and device controller 404 monitor and determine whether write bandwidth is greater or lower than a threshold value; and if lower than threshold value, host 11 and controller 404 provide instructions indicating reading or erasing data).
While Liu may not expressly teach bandwidth monitoring in regard to read operations, at the very least Liu in [0046] teaches When the memory storage device 10 operates, the control commands are executed by the microprocessor to perform operations of writing, reading or erasing data.
Moreover, relevantly and complementarily, Ramrakhyani in at least [0046] teaches bandwidth monitoring in accessing (reading) data, wherein bandwidth is also measured against a threshold value.
Liu and Ramrakhyani and Fahim are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: system bandwidth monitoring.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Liu as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Ramrakhyani also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: As found in at least [0057] in Fahim, bandwidth monitoring may be used when there is need in a system for signal/data throttling: when bandwidth becomes constrained, signal/data throttling may be needed.  
.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20190050166 to Liu (“Liu”) in view of U.S. Patent/Publication No. 20190102310 to Ramrakhyani et al. (“Ramrakhyani”), and further in view of US Publication No. 20190004921 to Fahim et al. (“Fahim”), and further in view of US Publication No. 20140006673 to Varma et al. (“Varma”).
As to claim 6, at least Varma teaches further comprising: prior to sending information from the host to the connected device responsive to the bandwidth not exceeding the threshold bandwidth, reducing an available bandwidth from an internal counter (As found in at least [0024], a counter value is reduced or better still empty indicates bandwidth is below threshold).
Liu as modified and Varma are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: system bandwidth monitoring.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Liu as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Varma also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: As found in at least [0024] in Varma, bandwidth that is below a 
Therefore, it would have been obvious to combine Liu as modified and Varma to make the above modification.
As to claim 21, see rejection to at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827